Title: To James Madison from Alexander J. Dallas, 13 April 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        13 April 1815
                    
                    Genl. Brown has not yet arrived; but the other Generals have been at work, as pioniers, to prepare the way for an immediate report, as soon as he appears. I am assured, that the selection will be impartial, and such as must command the approbation of the Army, and the confidence of the nation. I do not fail, however, to attend to the course pursued in making it. Indeed, such is the jealousy (much inflamed I fear by Genl. Wilkinson) that I am obliged to state explicitly, that the Board is only a medium to collect information; but not to decide upon it.
                    The Board has stated to me, in writing, that the appointment of Generals Bissel and Smith to Regiments will be in perfect rule. Mr. Monroe concurs in the opinion, under the terms of the very general authority, which the Act of Congress gives to the President. I have, therefore, made the offer. Genl. Bissel has accepted it; and I believe Genl. Smith will accept. It is understood, however, that their fall in rank is to be softened, as much as possible, by Brevets as Brigadiers; and I will thank you to authorise me to give the assurance. I have brought into veiw Genl. Cushing and Genl. Boyd, as meriting the notice of a similar arrangement; but the former, with expressions of great personal respect, was declared to be incapacitated for field service, by a disease which rendered it impossible for him to mount a horse; and the latter was denounced as totally incompetent from want of talents, and undeserving from the want of actual service, although he had enjoyed the best opportunities.
                    Col. O’Connor’s charges against General Izard are very strong, and very strange. It is impracticable to form a Court Martial for trying the General; but justice requires that he should be informed of the general scope of the accusation. It is not correct, as Col. O.Connor supposes, that every Officer has a right to demand the arrest and trial of another Officer. When the charge is exhibited, it is still the province of the Department to decide on the expediency, or necessity, for a trial. After consulting Genls. Scott & Ripley, therefore, I have directed the Adjutant General to mention to Col. O’Connor, that a trial cannot take place, before the reduction of the Army, if at all; and to state the charges to Gen. Izard. If the General urges for a Court of Inquiry, it will be in order to grant it, unless the discharge of the

Officers precludes even that course for investigation. The business, however, is placed, I think, on the best footing for the present.
                    The Yazoo Claimants are in daily expectation of reports on their claims from the Board of Commissioners. I must, therefore, trouble you to sign the inclosed instrument; authorising me to issue the proper Certificates of Stock, as the reports are produced at the Treasury.
                    A letter has been received from Genl. Jackson, which merely mentions his intention to proceed to Natchez, leaving the District of New Orleans under the command of Genl. Gaines. There is no answer, on the offer of retaining those Generals in service. It is probable, that when General Jackson has left the scene of his martial law, the reccollection of his services will either restore him to popularity, or make it impolitic to pursue him with severity. The Newspapers mention a disposition in Tennessee to chuse him for the Governor of the State. If that, or any other cause, should induce him to decline the offer to be retained in service, who will be the next object of your selection?
                    Mr. Monroe continues indisposed; and I am anxious that Mrs. Monroe and himself should try a change of air. After the Army is organized, I hope he will join you. I am, Dr Sir, most respectfully and faithfully, Yrs.
                    
                        A. J. Dallas.
                    
                